DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-29 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0090273) in view of Jasobsen et al. (US 5,783,512).
Martin discloses a continuous two-stage oligomer polymerization process comprising (i) preparing an intermediate mPAO dimer in the presence of metallocene catalyst, and (ii) contacting the dimer with a monomer feedstock in the presence of an acid catalyst such as BF3 to provide an oligomer comprising a trimer ([0073]-[0077], [0098], and Examples 1-26).  In Example 1, the monomer feeding rate is exemplified as 2080 g/hr, the productivity as high as greater than 25,000 g PAO/g cat.hr is disclosed in [0054]-[0055], and the PAO composition is disclosed in [0098].  While Martin does not expressly disclose the loading of the acid catalyst in mmol Cat/100 g LAO, based on the amount disclosed in the Examples, such a loading rate can be calculated, which is likely to be in the range of the instant claims.  Even if it not in the claimed range, it would conventional to use different catalyst loading rates with the understanding that the lower the loading rate, the longer would be the oligomerization process.
While Martin teaches ionic activator N,N-dialkylanilinium tetrakis(penta-fluorophenyl)borate such as N,N-dimethylanilinium tetrakis(penta-fluorophenyl)borate, N,N-dibutylanilinium tetrakis(penta-fluorophenyl)borate, etc., Martin does not expressly teach the claimed non-aromatic hydrocarbon soluble borate activator. Diluent (such as hexane) soluble [NHMe(C18H37)2]+ containing borate activators are conventional and commercially available, e.g., Jacobsen discloses various diluent soluble borate in column 7, lines 14-27, and N,N-dioctadecyl-N-methylanilinum tetrakis(perfluorophenyl)- borate is commercially available from Boulder Scientific Company as disclosed in lines 4-5 of page 158 of the Specification.
It is noted that Martin may not expressly disclosed the numerous limitations of some dependent claims; while the indicated limitations are not in the cited prior art, the examiner takes official notice that those limitations are generally known in the art.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ a diluent soluble activator to Martin’s two-stage oligomerization process in order to optimize the catalyst compatibility in the polymerization media in the absence of any showing criticality and unexpected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0090273) in view of Wu et al. (US 8,207,390) and Jasobsen et al. (US 5,783,512).
The teaching of Martin in view of Jasobsen is relied upon as shown above.  It is noted that Martin does not expressly teach the metallocene catalyst complex selected from an unbridged cyclopentadienyl and indenyl ligand containing metallocene as required by claim 6, however, such is disclosed in Wu.  In Table A, when M is selected from hafnium, Cp and Cp* are selected from optionally substituted cyclopentadienyl and indenyl respectively, Wu’s metallocene catalyst complex for preparation of PAO dimer satisfies the metallocene limitation of the instant claims.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ a diluent soluble activator and Wu’s unbridged metallocene catalyst complex to Martin’s two-stage oligomerization process in order to optimize the catalyst selectivity and compatibility in the reaction media in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763

/Caixia Lu/Primary Examiner, Art Unit 1763